147 S.E.2d 890 (1966)
267 N.C. 216
STATE of North Carolina
v.
Myrle Coleman GODWIN.
No. 499.
Supreme Court of North Carolina.
May 4, 1966.
*891 Carl C. Churchill, Jr., Raleigh, for defendant.
T. W. Bruton, Atty. Gen., Charles D. Barham, Jr., Asst. Atty. Gen., Wilson B. Partin, Jr., Staff Atty., Raleigh, for the State.
PLESS, Justice.
Over a period of three years Mrs. Wall received disconcerting and frequent telephone calls from the defendant and had taken action to stop them, or decrease their number, without result. To show the attitude of the defendant towards her, the court permitted Mrs. Wall to testify that the defendant had attempted to block her car in the parking lot of the supermarket, that she had frequently followed her to such places as the hospital, school, etc. and would cut her car in front of Mrs. Wall's "at least once a week, sometimes more than that, and many times was very very close. It is just a miracle that I didn't hit her car or didn't have a wreck and most of the times I had my children with me." The defendant assigns this evidence as error but it was competent for the purpose of showing the intent of the defendant and her attitude toward the prosecuting witness. State v. McClain, 240 N.C. 171, 81 S.E.2d 364. Her conduct in blocking Mrs. Wall's car and cutting in front of it showed the defendant's intent to harass, annoy and molest her and is competent as interpreting the reasons for her frequent telephone calls which were alleged to be for the same purpose.
The defendant further complains that the Court permitted the State to introduce tape recordings allegedly containing telephone conversations by the defendant with Mrs. Wall but the State has laid the requisite foundation for their admissibility. Mrs. Wall identified them as being the voice of the defendant, and stated that they were a fair and accurate representation of the conversations she had with the defendant. The exceptions are overruled. State v. Walker, 251 N.C. 465, 112 S.E.2d 61; Olmstead v. United States, 277 U.S. 438, 48 S. Ct. 564, 72 L. Ed. 944. The defendant claims that these recordings are incompetent because they violate the North Carolina Wiretapping Statute G.S. § 14-155 and also G.S. § 14-372 and G.S. § 15-27. However, these statutes were not enacted to prevent introduction of evidence obtained in a case similar to this and are not relevant here.
Another exception is that the court did not define the words "annoy, molest and harass," and also complains of another portion of the charge, including some of its contents and its alleged failure to comply with G.S. § 1-180. It is not to be assumed that the jurors were ignorant and the words, "annoy, molest and harass," are in such general usage and so well understood by the average person that it would have been a waste of time to define them. Had the defendant thought their definition of sufficient importance to request it, it is quite likely that the court would have defined them but the failure to make such request *892 waives any possible error. State v. Caudle, 208 N.C. 249, 180 S.E. 91; State v. Holland, 216 N.C. 610, 6 S.E.2d 217.
All of the remaining exceptions have been fully considered and found to be without merit.
No error.
MOORE, J., not sitting.